Exhibit 12 COLORADO INTERSTATEGAS COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (DOLLARS IN MILLIONS) For the Three Months ended March 31, 2009 2008 Earnings Net income $ 41 $ 50 Fixed charges 13 10 Capitalized interest (1) - Total earnings available for fixed charges $ 53 $ 60 Fixed charges Interest and debt expense $ 13 $ 10 Ratio of earnings to fixed charges 4.1 6.0 For purposes of computing these ratios, earnings means net income before: ·income from equity investee, adjusted to reflect actual distributions from equity investment, which was not material for the quarters ended March 31, 2009 and 2008; and ·fixed charges; less: ·capitalized interest. Fixed charges means the sum of the following: ·interest costs; ·amortization of debt costs; and ·that portion of rental expense which we believe represents an interest factor, which was not material for the quarters ended March 31, 2009 and 2008.
